[Cite as Bronczyk v. Gaul, 2015-Ohio-22.]




                 Court of Appeals of Ohio
                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA


                                 JOURNAL ENTRY AND OPINION
                                         No. 101988




                                       JOSEPH J. BRONCZYK

                                                         RELATOR

                                                   vs.

                                   HONORABLE DANIEL GAUL

                                                         RESPONDENT




                                             JUDGMENT:
                                             WRIT DENIED



                                            Writ of Mandamus
                                            Order No. 481483
                                            Motion No. 480466



        RELEASE DATE: January 7, 2015
FOR RELATOR

Joseph J. Bronczyk
#594-815
Richland Correctional Institution
P.O. Box 8107
Mansfield, OH 44901


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

By: James E. Moss
Assistant County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, OH 44113




TIM McCORMACK, J.:
       {¶1}    On September 30, 2014, the relator, Joseph Bronczyk, commenced this mandamus

action against the respondent, Judge Daniel Gaul, to compel the judge to issue an entry stating

reasons for the denial of Bronczyk’s motion for DNA testing in the underlying case, State v.

Bronczyk, Cuyahoga C.P. No. CR-10-540345-A. On November 24, 2014, the respondent judge

moved for summary judgment on the grounds of mootness. Attached to this motion was a

certified copy of a November 21, 2014 journal entry stating that the judge denied the motion for

DNA testing because, pursuant to R.C. 2953.73, DNA testing of the screwdriver would not be

determinative and because Bronczyk did not request DNA testing at the time of trial, as required

by the statute. Bronczyk never replied to the dispositive motion. The attached journal entry

establishes that the respondent judge fulfilled the statutory duty to state reasons for denying DNA

testing and renders this mandamus action moot.

       {¶2}    Accordingly, this court grants the respondent’s motion for summary judgment and

denies the application for a writ of mandamus.     Respondent to pay costs; costs waived. This

court directs the clerk of courts to serve all parties notice of this judgment and its date of entry

upon the journal as required by Civ.R. 58(B).

       {¶3}    Writ denied.


__________________________________________
TIM McCORMACK, JUDGE

LARRY A. JONES, SR., P.J., and
PATRICIA ANN BLACKMON, J., CONCUR